DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/02/2020, 09/09/2021 and 12/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0381694 to Rath et al. in view of US Patent Application Publication 2018/0062127 to Lee et al.
With respect to claim 1, Rath et al. teach a battery pack, comprising: 
a plurality of battery cells 10; 
a pack case 30 defining an interior volume and partitioning the interior volume into a plurality of accommodation spaces, each accommodation space capable of accommodating at least a portion of a respective one of the plurality of battery cells 10; 
a heat exchange member 110 and an elastic member 120 (a cooling mat) disposed to contact lower (upper) surfaces of the plurality of battery cells 10 positioned inside the pack case 30 (Rath et al.: Sections [0051]-[0063]; Figs. 4-8b). 

Rath et al. do not specifically teach an air cushion oriented perpendicularly to the cooling mat and positioned along inner walls of the pack case in a front and rear direction. 
	However, Lee et al. teach a battery module comprising cushion bag 150 is provided between battery cells 110 and monoframe 120 (inner walls of the pack case) (Lee et al.: Section [0060]; Fig. 5).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Lee et al. with the motivation of having a means such by this close this close contact, there is no empty space between the internal 

With respect to claim 2, Rath et al. teach the battery pack, 
wherein the pack case 30 includes: 
a top portion of an upper housing part 32 (a base plate); 
a front plate connected to a front side of the top portion of an upper housing part 32 (the base plate); 
a rear plate disposed opposite to the front plate and connected to a rear side of the top portion of an upper housing part 32 (the base plate); 
a pair of side plates connected to the top portion of an upper housing part 32 (the base plate) between the rear plate and the front plate, the pair of side plates being spaced apart from each other by a predetermined distance along a width direction, the width direction being orthogonal to the front and rear direction; and 
a partition plate 34 configured to partition the volume defined between the pair of side plates to define the accommodation spaces, the partition plate positioned between the front plate and the rear plate in the front and rear direction (Rath et al.: Sections [0051]-[0063]; Figs. 4-8b).

With respect to claim 3, Rath et al. teach the battery pack, wherein the heat exchange member 110 and the elastic member 120 (the cooling mat) includes: the heat exchange member 110 configured to contact the lower (upper) surfaces of the plurality of battery cells 10; and a passage (a cooling channel) formed in the heat exchange member 110 (the mat body) so that a 

With respect to claim 4, Rath et al. teach the battery pack, wherein the elastic member 120 (the mat body) is made of a rubber material (Rath et al.: Section [0044]).

With respect to claim 5, Rath et al. do not specifically teach the battery pack, wherein the mat body includes a gas therein to buffer an external impact. 
However, Lee et al. teach a battery module comprising cushion bag 150 is provided between battery cells 110 and monoframe 120 (inner walls of the pack case), wherein the cushion bag 150 includes air to buffer an external impact (Lee et al.: Sections [0060] and [0065]; Fig. 5). It would have been obvious as of the effective filing dated of the claimed invention to have the elastic member 120 (the mat body) of Rath et al. replacing by the cushion bag 150 of Lee et al. since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Lee et al. with the motivation of having a means such by this close this close contact, there is no empty space between the internal components, so damage causing to the main structure is reduced even in a situation in which external impacts are applied, thereby improving the rigidity of the battery module 100.

With respect to claim 6, Rath et al. do not specifically teach the battery pack, wherein the mat body has a gas injection hole defined therein to inject the gas into the mat body. 

It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Lee et al. with the motivation of having a means such by this close this close contact, there is no empty space between the internal components, so damage causing to the main structure is reduced even in a situation in which external impacts are applied, thereby improving the rigidity of the battery module 100.

With respect to claim 7, Rath et al. teach the battery pack, wherein the mat body has a venting hole unit for discharging the gas from the mat body when the gas is at a predetermined pressure or above.
However, Lee et al. teach a battery module comprising cushion bag 150 is provided between battery cells 110 and monoframe 120 (inner walls of the pack case), wherein the cushion bag 150 has a venting hole unit 153 for discharging the air (gas) from cushion bag 150 when the air (gas) is at a predetermined pressure or above (Lee et al.: Sections [0060] and [0071]-[0072]; Fig. 5). It would have been obvious as of the effective filing dated of the claimed invention to have the elastic member 120 (the mat body) of Rath et al. replacing by the cushion 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Lee et al. with the motivation of having a means such by this close this close contact, there is no empty space between the internal components, so damage causing to the main structure is reduced even in a situation in which external impacts are applied, thereby improving the rigidity of the battery module 100.

With respect to claim 8, Rath et al. do not specifically teach the battery pack, wherein the air cushion has a gas injection hole for injecting a predetermined amount of gas into the air cushion. 
However, Lee et al. teach a battery module comprising cushion bag 150 is provided between battery cells 110 and monoframe 120 (inner walls of the pack case), wherein the cushion bag 150 (the air cushion) has a gas injection hole 152 for injecting a predetermined amount of gas into the cushion bag 150 (the air cushion) (Lee et al.: Sections [0060] and [0065]; Fig. 5).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Lee et al. with the motivation of having a means such by this close this close contact, there is no empty space between the internal components, so damage causing to the main structure is reduced even in a situation in which external impacts are applied, thereby improving the rigidity of the battery module 100.

With respect to claim 9, Rath et al. teach the battery pack, wherein the air cushion has a venting hole unit for discharging the gas from the air cushion when the gas is at a predetermined pressure or above. 
However, Lee et al. teach a battery module comprising cushion bag 150 is provided between battery cells 110 and monoframe 120 (inner walls of the pack case), wherein the cushion bag 150 (the air cushion) has a venting hole unit 153 for discharging the air (gas) from cushion bag 150 (the air cushion) when the air (gas) is at a predetermined pressure or above (Lee et al.: Sections [0060] and [0071]-[0072]; Fig. 5). It would have been obvious as of the effective filing dated of the claimed invention to have the elastic member 120 (the mat body) of Rath et al. replacing by the cushion bag 150 of Lee et al. since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Lee et al. with the motivation of having a means such by this close this close contact, there is no empty space between the internal components, so damage causing to the main structure is reduced even in a situation in which external impacts are applied, thereby improving the rigidity of the battery module 100.

With respect to claim 10, Both Rath et al. and Lee et al. do not teach the battery pack, wherein the air cushion is made of a rubber material.
However, Lee et al. further teach the cushion bag 150 is made of an insulating material having the dielectric breakdown strength of 10 kV/mm or more may improve insulation and further enhance electrical safety of the battery module 100 (Lee et al.: Section [0068]; Fig. 5). It is known in the art that rubber is one of the best insulator with a very good elasticity, such that it In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

With respect to claim 11, Rath et al. teach a vehicle, comprising the battery pack (Rath et al.: Section [0002]).

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0381694 to Rath et al. in view of US Patent Application Publication 2016/0221443 to Yao.
With respect to claim 1, Rath et al. teach a battery pack, comprising: 
a plurality of battery cells 10; 
a pack case 30 defining an interior volume and partitioning the interior volume into a plurality of accommodation spaces, each accommodation space capable of accommodating at least a portion of a respective one of the plurality of battery cells 10; 
a heat exchange member 110 and an elastic member 120 (a cooling mat) disposed to contact lower (upper) surfaces of the plurality of battery cells 10 positioned inside the pack case 30 (Rath et al.: Sections [0051]-[0063]; Figs. 4-8b). 

Rath et al. do not specifically teach an air cushion oriented perpendicularly to the cooling mat and positioned along inner walls of the pack case in a front and rear direction. 

It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Yao with the motivation of having a means such the inflating unit is arranged to inflate the inflatable element in order to protect the energy storage cells when the crash severity exceeds a predetermined threshold.

With respect to claim 2, Rath et al. teach the battery pack, 
wherein the pack case 30 includes: 
a top portion of an upper housing part 32 (a base plate); 
a front plate connected to a front side of the top portion of an upper housing part 32 (the base plate); 
a rear plate disposed opposite to the front plate and connected to a rear side of the top portion of an upper housing part 32 (the base plate); 
a pair of side plates connected to the top portion of an upper housing part 32 (the base plate) between the rear plate and the front plate, the pair of side plates being spaced apart from each other by a predetermined distance along a width direction, the width direction being orthogonal to the front and rear direction; and 
a partition plate 34 configured to partition the volume defined between the pair of side plates to define the accommodation spaces, the partition plate positioned between the front plate and the rear plate in the front and rear direction (Rath et al.: Sections [0051]-[0063]; Figs. 4-8b).

With respect to claim 3, Rath et al. teach the battery pack, wherein the heat exchange member 110 and the elastic member 120 (the cooling mat) includes: the heat exchange member 110 configured to contact the lower (upper) surfaces of the plurality of battery cells 10; and a passage (a cooling channel) formed in the heat exchange member 110 (the mat body) so that a coolant (a cooling liquid) for cooling the plurality of battery cells 10 flows therein (Rath et al.: Section [0044]).

With respect to claim 4, Rath et al. teach the battery pack, wherein the elastic member 120 (the mat body) is made of a rubber material (Rath et al.: Section [0044]).

With respect to claim 5, Rath et al. do not specifically teach the battery pack, wherein the mat body includes a gas therein to buffer an external impact. 
However, Yao teaches a battery module comprising an inflatable element 206 is provided between energy storage cells 202 and casing 302 (inner walls of the pack case), wherein the inflatable element 206 includes air to buffer an external impact (Yao: Section [0042]; Fig. 2A). It would have been obvious as of the effective filing dated of the claimed invention to have the elastic member 120 (the mat body) of Rath et al. replacing by the inflatable element 206 of Yao, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Yao with the motivation of having a means such the inflating unit is arranged to inflate the inflatable element in order to protect the energy storage cells when the crash severity exceeds a predetermined threshold.

With respect to claim 6, Rath et al. do not specifically teach the battery pack, wherein the mat body has a gas injection hole defined therein to inject the gas into the mat body. 
However, Yao teaches a battery module comprising an inflatable element 206 is provided between energy storage cells 202 and casing 302 (inner walls of the pack case), wherein the inflatable element 206 (the mat body) has a gas injection hole for an inflating unit 208 defined therein to inject the gas into the inflatable element 206 (the mat body) (Yao: Section [0042]; Fig. 2A). It would have been obvious as of the effective filing dated of the claimed invention to have the elastic member 120 (the mat body) of Rath et al. replacing by the inflatable element 206 of Yao, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Yao with the motivation of having a means such the inflating unit is arranged to inflate the inflatable element in order to protect the energy storage cells when the crash severity exceeds a predetermined threshold.

With respect to claim 7, Rath et al. teach the battery pack, wherein the mat body has a venting hole unit for discharging the gas from the mat body when the gas is at a predetermined pressure or above.
However, Yao teaches a battery module comprising an inflatable element 206 is provided between energy storage cells 202 and casing 302 (inner walls of the pack case), wherein the inflatable element 206 (the mat body) has a venting hole unit for discharging the gas from the inflatable element 206 (the mat body) by using the inflating unit 208 when the gas is at a 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Yao with the motivation of having a means such the inflating unit is arranged to inflate the inflatable element in order to protect the energy storage cells when the crash severity exceeds a predetermined threshold.

With respect to claim 8, Rath et al. do not specifically teach the battery pack, wherein the air cushion has a gas injection hole for injecting a predetermined amount of gas into the air cushion. 
However, Yao teaches a battery module comprising an inflatable element 206 is provided between energy storage cells 202 and casing 302 (inner walls of the pack case), wherein the inflatable element 206 (the air cushion) has a gas injection hole for injecting a predetermined amount of gas into the inflatable element 206 (the air cushion) by using inflating unit 208 (Yao: Section [0042]; Fig. 2A). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Yao with the motivation of having a 

With respect to claim 9, Rath et al. teach the battery pack, wherein the air cushion has a venting hole unit for discharging the gas from the air cushion when the gas is at a predetermined pressure or above. 
However, Yao teaches a battery module comprising an inflatable element 206 is provided between energy storage cells 202 and casing 302 (inner walls of the pack case), wherein the inflatable element 206 (the air cushion) has a venting hole unit for discharging the gas from the inflatable element 206 (the air cushion) by using inflating unit 208 when the gas is at a predetermined pressure or above (Yao: Section [0042]; Fig. 2A). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Rath et al. with the above teaching from Yao with the motivation of having a means such the inflating unit is arranged to inflate the inflatable element in order to protect the energy storage cells when the crash severity exceeds a predetermined threshold.

With respect to claim 10, Both Rath et al. and Lee et al. do not teach the battery pack, wherein the air cushion is made of a rubber material.
However, Yao further teaches the inflatable element 206 maybe made from plastic (Yao: Section [0042]; Fig. 2A). It is known in the art that rubber is one of the best insulator with a very In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

With respect to claim 11, Rath et al. teach a vehicle, comprising the battery pack (Rath et al.: Section [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        1/15/2022